      Case 5:20-cv-00113-RV-MJF Document 21 Filed 10/23/20 Page 1 of 2




                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

RODNEY MANUEL ANDERSON,

             Plaintiff,

v.                                                Case No. 5:20-cv-113-RV-MJF

CENTURION HEALTH CARE, et al.,

             Defendants.
                                         /

                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation (R&R) dated October 8, 2020 (ECF No. 19). Plaintiff was

furnished a copy of the R&R and was afforded an opportunity to file---and did file

(ECF No. 20)---objections under Title 28, United States Code, Section 636(b)(1).

Having reviewed the objection to the R&R de novo, I have determined that the R&R

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s R&R (ECF No. 19) is adopted and incorporated

by reference in this order.

      2.     This case is DISMISSED without prejudice, pursuant to 28 U.S.C. §§

1915A(b)(1) and 1915(e)(2)(B)(i), for maliciousness and abuse of the judicial

process.
                                   Page 1 of 2
Case 5:20-cv-00113-RV-MJF Document 21 Filed 10/23/20 Page 2 of 2




3.   The clerk of the court shall close this case file.

DONE AND ORDERED this 23rd day of October, 2020.


                         /s/ Roger Vinson            /
                         ROGER VINSON
                         SENIOR UNITED STATES DISTRICT JUDGE




                              Page 2 of 2
